Exhibit 99.1

 

POGO PRODUCING COMPANY

 

1995 Long-Term Incentive Plan of Pogo Producing Company

Pogo Producing Company 2000 Incentive Plan

2002 Incentive Plan of Pogo Producing Company

Pogo Producing Company 2004 Incentive Plan

 

FORM OF RESTRICTED STOCK AWARD AGREEMENT

 

This Restricted Stock Award Agreement (the “Award Agreement”) is entered into by
and between POGO PRODUCING COMPANY (the “Company”), and                         
(the “Participant”) as of                          (the “Date of Grant”).

 

W I T N E S S E T H

 

WHEREAS, the Company has adopted each of the 1995 Long-Term Incentive Plan of
Pogo Producing company, the Pogo Producing Company 2000 Incentive Plan, the 2002
Incentive Plan of Pogo Producing Company, and the Pogo Producing Company 2004
Incentive Plan (collectively the “Plan”), which are incorporated herein and made
a part hereof for all purposes, to strengthen the ability of the Company to
attract, motivate and retain individuals of superior capability, and to
encourage them to have a proprietary interest in the Company; and

 

WHEREAS, the committee established pursuant to the Plan (the “Committee”)
believes that the granting of the restricted stock described herein to the
Participant is consistent with the stated purposes for which the Plan was
adopted.

 

NOW, THEREFORE, in consideration of the mutual covenants and conditions
hereinafter set forth and for other good and valuable consideration, the Company
and the Participant agree as follows:

 

1.                                       Restricted Stock.  In order to
encourage the Participant’s contribution to the successful performance of the
Company, and in consideration of the covenants and promises of the Participant
herein contained, the Company hereby grants to the Participant as of the Date of
Grant, an Award of                          shares of Common Stock, subject to
the conditions and restrictions set forth below and in the Plan (the “Restricted
Stock”).

 

2.                                       Escrow of Certificates.

 


(A)                                  THE CERTIFICATES REPRESENTING SHARES OF
RESTRICTED STOCK SHALL BE REGISTERED IN THE NAME OF THE PARTICIPANT AND
DEPOSITED, TOGETHER WITH A STOCK POWER ENDORSED BY THE PARTICIPANT IN BLANK,
WITH THE EXECUTIVE VICE PRESIDENT AND CHIEF ADMINISTRATIVE OFFICER OF THE
COMPANY (OR HIS OR HER DESIGNEE) DURING THE RESTRICTED PERIOD, AS DEFINED IN
PARAGRAPH 3(A) HEREOF.  EACH SUCH CERTIFICATE SHALL BEAR A LEGEND AS PROVIDED BY
THE COMPANY, CONSPICUOUSLY REFERRING TO THE TERMS, CONDITIONS AND RESTRICTIONS
AS PERMITTED UNDER SECTION 15 OF THE PLAN.  THE PARTICIPANT, BY EXECUTING THIS
AWARD AGREEMENT IN THE SPACE PROVIDED BELOW, HEREBY ACKNOWLEDGES THAT:


 


(I)                                     AS A MATERIAL INDUCEMENT TO THE GRANT OF
THIS AWARD UNDER THE PLAN, THE EXECUTIVE VICE PRESIDENT AND CHIEF ADMINISTRATIVE
OFFICER OF THE COMPANY (OR HIS OR HER DESIGNEE) IS SO APPOINTED AS THE ESCROW
HOLDER WITH THE AUTHORITY TO HOLD SAID CERTIFICATES AND STOCK POWERS IN ESCROW
AND TO TAKE ALL SUCH ACTIONS AND TO EFFECTUATE ALL TRANSFERS OF

 

--------------------------------------------------------------------------------


 


VESTED RESTRICTED STOCK OR RELEASES AS ARE IN ACCORDANCE WITH THE TERMS OF THIS
AWARD AGREEMENT AND THE PLAN, AND


 


(II)                                  THE APPOINTMENT IS COUPLED WITH AN
INTEREST, AND IS ACCORDINGLY IRREVOCABLE.


 


(B)                                 THE EXECUTIVE VICE PRESIDENT AND CHIEF
ADMINISTRATIVE OFFICER OF THE COMPANY, AS THE ESCROW HOLDER, WILL NOT BE LIABLE
TO THE PARTICIPANT (OR TO ANY OTHER PARTY) FOR ANY ACTIONS OR OMISSIONS UNLESS
THE ESCROW HOLDER IS GROSSLY NEGLIGENT.  THE ESCROW HOLDER MAY RELY UPON ANY
LETTER, NOTICE, OR OTHER DOCUMENT EXECUTED WITH ANY SIGNATURE PURPORTED TO BE
GENUINE.


 


(C)                                  UPON RECEIPT BY THE EXECUTIVE VICE
PRESIDENT AND CHIEF ADMINISTRATIVE OFFICER OF THE COMPANY, AS THE ESCROW HOLDER,
OF A WRITTEN REQUEST FROM THE PARTICIPANT FOR A TRANSFER OF ALL OR ANY PORTION
OF, THE RESTRICTED STOCK THAT HAS VESTED PURSUANT TO PARAGRAPH 4 OR 5, THE
SECRETARY OF THE COMPANY SHALL TRANSFER SUCH VESTED RESTRICTED STOCK TO THE
PARTICIPANT; PROVIDED THAT THE PARTICIPANT TIMELY REMITS, IN A FORM AND MANNER
APPROVED BY THE COMPANY, AN AMOUNT EQUAL TO THE AGGREGATE PAR VALUE OF THE
RESTRICTED STOCK BEING TRANSFERRED.


 

3.                                       Restrictions on Transfer Before
Vesting.

 


(A)                                  ABSENT PRIOR WRITTEN CONSENT OF THE
COMMITTEE, THE SHARES OF RESTRICTED STOCK GRANTED HEREUNDER TO THE PARTICIPANT
MAY NOT BE SOLD, ASSIGNED, TRANSFERRED, PLEDGED OR OTHERWISE ENCUMBERED, WHETHER
VOLUNTARILY OR INVOLUNTARILY, BY OPERATION OF LAW OR OTHERWISE, FROM THE DATE OF
GRANT UNTIL SAID SHARES SHALL HAVE BECOME VESTED IN THE PARTICIPANT (AND
RESTRICTIONS TERMINATED THEREON, IN ACCORDANCE WITH THE PROVISIONS OF PARAGRAPH
4, OR AS OTHERWISE PROVIDED IN PARAGRAPH 5.  THE PERIOD OF TIME BETWEEN THE DATE
OF GRANT AND THE VESTING OF SHARES OF RESTRICTED STOCK (AND THE TERMINATION OF
RESTRICTIONS THEREON) SHALL BE REFERRED TO HEREIN AS THE “RESTRICTED PERIOD” AS
TO THOSE SHARES OF RESTRICTED STOCK.


 


(B)                                 CONSISTENT WITH THE FOREGOING, EXCEPT AS
CONTEMPLATED BY PARAGRAPH 8, NO RIGHT OR BENEFIT UNDER THIS AWARD AGREEMENT
SHALL BE SUBJECT TO TRANSFER, ANTICIPATION, ALIENATION, SALE, ASSIGNMENT,
PLEDGE, ENCUMBRANCE OR CHARGE, WHETHER VOLUNTARY, INVOLUNTARY, BY OPERATION OF
LAW OR OTHERWISE, AND ANY ATTEMPT TO TRANSFER, ANTICIPATE, ALIENATE, SELL,
ASSIGN, PLEDGE, ENCUMBER OR CHARGE THE SAME SHALL BE VOID.  NO RIGHT OR BENEFIT
HEREUNDER SHALL IN ANY MANNER BE LIABLE FOR OR SUBJECT TO ANY DEBTS, CONTRACTS,
LIABILITIES OR TORTS OF THE PERSON ENTITLED TO SUCH BENEFITS.  IF THE
PARTICIPANT OR HIS BENEFICIARY HEREUNDER SHALL BECOME BANKRUPT OR ATTEMPT TO
TRANSFER, ANTICIPATE, ALIENATE, ASSIGN, SELL, PLEDGE, ENCUMBER OR CHARGE ANY
RIGHT OR BENEFIT HEREUNDER, OTHER THAN AS CONTEMPLATED BY PARAGRAPH 6, OR IF ANY
CREDITOR SHALL ATTEMPT TO SUBJECT THE SAME TO A WRIT OF GARNISHMENT, ATTACHMENT,
EXECUTION, SEQUESTRATION, OR ANY OTHER FORM OF PROCESS OR INVOLUNTARY LIEN OR
SEIZURE, THEN SUCH RIGHT OR BENEFIT SHALL CEASE AND TERMINATE.


 

4.                                       Vesting of Restricted Stock.  All
restrictions shall lapse and the Restricted Stock shall vest as follows (it
being understood that the number of shares of Restricted Stock as to which all
restrictions have lapsed and which have vested in the Participant at any time
shall be the greater of the number of vested shares specified in subparagraph
(a) or (b)):

 


(A)                                  THE PARTICIPANT SHALL BECOME VESTED AS TO:


 


(I)                                     25% OF THE TOTAL NUMBER OF SHARES OF
RESTRICTED STOCK ON THE FIRST ANNIVERSARY OF THE DATE OF GRANT, AND

 

--------------------------------------------------------------------------------


 


(II)                                  AN ADDITIONAL 25% OF THE TOTAL NUMBER OF
SHARES OF RESTRICTED STOCK ON THE SECOND, THIRD AND FOURTH ANNIVERSARIES OF THE
DATE OF GRANT;


 

provided, however, that the Participant shall not vest pursuant to this
Paragraph 4(a) in shares of Restricted Stock if the Participant has not been
continuously providing services to the Company or its Subsidiaries from the date
of this Award Agreement through such vesting date (it being understood that the
vesting or forfeiture of such unvested shares shall be governed instead by the
provisions of Paragraph 5).

 


(B)                                 ALL SHARES OF RESTRICTED STOCK SHALL BECOME
VESTED UPON RETIREMENT AT LEAST SIX MONTHS AFTER THE DATE OF GRANT  OR UPON THE
DEATH OR DISABILITY OF THE PARTICIPANT.


 

5.                                       Effect of Termination of Employment or
Services.  If the Company and its Subsidiaries determine that the Participant’s
employment or services are no longer needed, or if the Participant terminates
employment or ceases to perform services for the Company and its Subsidiaries,
then the shares of Restricted Stock that have not previously vested in
accordance with Paragraph 4 as of the date of such termination, shall be
forfeited by the Participant to the Company.  Notwithstanding the foregoing,
upon the cessation of the Participant’s employment or services (whether
voluntary or involuntary), the Committee may, in its sole and absolute
discretion, elect to accelerate the vesting of some or all of the unvested
shares of Restricted Stock.

 

6.                                       Beneficiary Designations.  The
Participant shall file with the Corporate Secretary of the Company a designation
of one or more beneficiaries (each a “Beneficiary”) to whom shares otherwise due
the Participant shall be distributed in the event of the death of the
Participant.  The Participant shall have the right to change the Beneficiary or
Beneficiaries from time to time; provided, however, that any change shall not
become effective until received in writing by the Secretary of the Company.  If
any designated Beneficiary survives the Participant but dies before receiving
all of his benefits hereunder, any remaining benefits due him shall be
distributed to the deceased Beneficiary’s estate.  If there is no effective
Beneficiary designation on file at the time of the Participant’s death, or if
the designated Beneficiary or Beneficiaries have all predeceased such
Participant, the payment of any remaining benefits shall be made to the
Participant’s estate.

 

7.                                       Limitation of Rights.  Nothing in this
Award Agreement or the Plan shall be construed to:

 


(A)                                  GIVE THE PARTICIPANT ANY RIGHT TO BE
AWARDED ANY FURTHER RESTRICTED STOCK OTHER THAN IN THE SOLE DISCRETION OF THE
COMMITTEE;


 


(B)                                 GIVE THE PARTICIPANT OR ANY OTHER PERSON ANY
INTEREST IN ANY FUND OR IN ANY SPECIFIED ASSET OR ASSETS OF THE COMPANY OR ANY
SUBSIDIARY; OR


 


(C)                                  CONFER UPON THE PARTICIPANT THE RIGHT TO
CONTINUE IN THE EMPLOYMENT OR SERVICE OF THE COMPANY OR ANY SUBSIDIARY, OR
AFFECT THE RIGHT OF THE COMPANY OR ANY SUBSIDIARY TO TERMINATE THE EMPLOYMENT OR
SERVICE OF THE PARTICIPANT AT ANY TIME OR FOR ANY REASON.


 

8.                                       Prerequisites to Benefits.  Neither the
Participant, nor any person claiming through the Participant, shall have any
right or interest in the Restricted Stock awarded hereunder, unless and until
all the terms, conditions and provisions of this Award Agreement and the Plan
which affect the Participant or such other person shall have been complied with
as specified herein.

 

--------------------------------------------------------------------------------


 

9.                                       Rights as a Stockholder.  Subject to
the limitations and restrictions contained herein, the Participant (or
Beneficiary) shall have all rights as a stockholder with respect to the shares
of Restricted Stock once such shares have been registered in his name hereunder.

 

10.                                 Successors and Assigns.  This Award
Agreement shall bind and inure to the benefit of and be enforceable by the
Participant, the Company and their respective permitted successors and assigns
(including personal representatives, heirs and legatees), except that the
Participant may not assign any rights or obligations under this Award Agreement
except to the extent and in the manner expressly permitted herein.

 

11.                                 Securities Act.  The Company will not be
required to deliver any shares of Common Stock pursuant to this Award Agreement
if, in the opinion of counsel for the Company, such issuance would violate the
Securities Act of 1933 or any other applicable federal or state securities laws
or regulations.  The Company may require that the Participant, prior to the
issuance of any such shares pursuant to this Award Agreement deliver to the
Company a written statement (“Investment Letter”), in form and content
acceptable to the Company, in its sole discretion, stating that the Participant
will not sell any shares of the Company that the Participant may then own or
thereafter acquire except pursuant to a registered offering or a valid exemption
from registration.

 

12.                                 Federal and State Taxes.

 


(A)                                  ANY AMOUNT OF COMMON STOCK THAT IS PAYABLE
OR TRANSFERABLE TO THE PARTICIPANT HEREUNDER MAY BE SUBJECT TO THE PAYMENT OF OR
REDUCED BY ANY AMOUNT OR AMOUNTS WHICH THE COMPANY IS REQUIRED TO WITHHOLD UNDER
THE THEN APPLICABLE PROVISIONS OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED
(THE “CODE”), OR ITS SUCCESSORS, OR ANY OTHER FEDERAL, STATE OR LOCAL TAX
WITHHOLDING REQUIREMENT.  WHEN THE COMPANY IS REQUIRED TO WITHHOLD ANY AMOUNT OR
AMOUNTS UNDER THE APPLICABLE PROVISIONS OF THE CODE, THE PARTICIPANT MUST
EITHER:


 


(I)                                     AUTHORIZE (IN WRITING) THE COMPANY TO
WITHHOLD FROM THE PARTICIPANT’S PAYCHECK, OR OTHER COMPENSATION PAID BY THE
COMPANY TO THE PARTICIPANT FOR SERVICES RENDERED, AN AMOUNT EQUAL TO THE AMOUNT
OF TAXES REQUIRED TO BE WITHHELD OR


 


(II)                                  PAY TO THE COMPANY, IN CASH OR BY
CERTIFIED OR CASHIER’S CHECK, AN AMOUNT EQUAL TO THE TAXES REQUIRED TO BE
WITHHELD.


 


(B)                                 ANY WITHHOLDING OR PAYMENT IN ANY FORM OTHER
THAN CASH BY THE PARTICIPANT PURSUANT TO 12(A)(I) AND 12(A)(II) ABOVE SHALL BE
AT THE COMPANY’S SOLE DISCRETION.


 

13.                                 Governing Law.  This Award Agreement shall
be governed by, construed and enforced in accordance with the laws of the State
of Delaware.

 

14.                                 Definitions.  All capitalized terms in this
Award Agreement shall have the meanings ascribed to them in the Plan unless
otherwise defined in this Award Agreement.

 

This Award Agreement is executed and delivered, in duplicate, pursuant to the
Plan, the provisions of which are incorporated herein by reference.

 

--------------------------------------------------------------------------------


 

 

POGO PRODUCING COMPANY

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

 

 

PARTICIPANT

 

 

 

 

 

 

 

 

Date

Employee Name

 

--------------------------------------------------------------------------------